         Case 3:20-cv-00246-KC-ATB Document 20 Filed 01/22/21 Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

    CHRISTOPHER VAUGHN,                                    §
         Plaintiff,                                        §
                                                           §
    v.                                                     §    EP-20-CV-00246-KC-ATB
                                                           §
    (UNKNOWN) ACOSTA,                                      §
         Defendant.                                        §

                                REPORT AND RECOMMENDATION
                                  OF THE MAGISTRATE JUDGE

         On this day, the Court considered Defendant’s “12(b)(6) Motion to Dismiss Defendant in

His Official and Individual Capacity” (“Motion”), filed by Defendant (Unknown) Acosta

(“Acosta”)1 on December 3, 2020. (ECF No. 18). The matter was referred to this Court pursuant

to the Standing Order referring prisoner civil rights cases to United States Magistrate Judges.

         For the reasons set forth below the Court RECOMMENDS that Defendant’s Motion be

GRANTED, as set forth herein.

I.       BACKGROUND

         a.      Procedural Background

         Plaintiff Christopher Vaughn (“Vaughn”), proceeding pro se and in forma pauperis, filed

his initial complaint on November 22, 2019, alleging multiple constitutional violations by

numerous defendants based upon his time in the custody of the El Paso County Sheriff’s Office.

(ECF No. 2 under Vaughn v. El Paso County Jail Annex et al., EP-19-CV-00340-KC-ATB (W.D.

Tex. Nov. 22, 2019)). On May 8, 2020, Vaughn filed his amended complaint (“Complaint”),

adding Acosta as a defendant in his official and individual capacity, and alleging that Acosta



1
 Although the parties refer to Defendant as (Unknown) Acosta, the Court notes that Acosta’s full name is Francisco
Acosta. (ECF No. 13, 16).
        Case 3:20-cv-00246-KC-ATB Document 20 Filed 01/22/21 Page 2 of 16




“threw a bucket of water . . . on [Vaughn]” in violation of his Eighth Amendment right against

infliction of cruel and unusual punishment. (ECF No. 1, p. 4, 9).2

         After a Report and Recommendation from this Court (“Report and Recommendation”)

(ECF No. 30 under Vaughn v. El Paso County Jail Annex et al., EP-19-CV-00340-KC-ATB (W.D.

Tex. Sept. 4, 2020)), the District Court dismissed all claims on September 4, 2020, pursuant to 28

U.S.C. § 1915(e)(1)(2), except for Vaughn’s excessive use of force claims against Acosta and

Defendant (Unknown) Anaya. (ECF No. 2, p. 21). Subsequently, Vaughn’s claim against Acosta

was severed and opened as this styled and numbered cause. (Id.). On December 3, 2020, Acosta

filed the instant Motion seeking dismissal of Vaughn’s claims. (ECF No. 18). Vaughn filed his

“Opposition to not dismiss complaint” (“Response”) on December 18, 2020. (ECF No. 19).

         b.       Factual Background3

         In his Complaint, Vaughn seeks to bring an excessive use of force claim against Acosta.

(ECF No. 1, p. 9). Vaughn alleges that on November 30, 2019, Officer Acosta “threw a bucket of

water” on Vaughn “while in [his] wheel chair [sic].”4 (ECF No. 1, p. 9). In support of his claim,


2
  Although Vaughn alleges his excessive force claims are a violation of his Eighth Amendment right, the District Court
previously held that Vaughn’s constitutional rights as a pretrial detainee “flow from both the procedural and
substantive due process guarantees of the Fourteenth Amendment.” (ECF No. 2, p. 5) (quoting Hare v. City of Corinth,
Miss., 74 F.3d 633, 639 (5th Cir. 1996)).
3
  While recounting the factual background, the Court addresses only the facts relevant to the immediate Report and
Recommendation.
4
  On December 12, 2019, Vaughn filed his “Motion for Leave to File an Amended Complaint” (“Supplemental
Complaint”) (ECF No. 12 under Vaughn v. El Paso County Jail Annex et al., EP-19-CV-00340-KC-ATB (W.D. Tex.
Dec. 12, 2019)), which this Court construed as an amended complaint that was “a supplement to, rather than a
replacement of Vaughn’s original [c]omplaint.” (ECF No. 15, p. 4 under Vaughn v. El Paso County Jail Annex et al.,
EP-19-CV-00340-KC-ATB (W.D. Tex. Dec. 23, 2019)). In Vaughn’s Supplemental Complaint, Vaughn alleges that
Acosta “took a 5 gallon bucket used to mop and threw dirty mop water all over [him] with cleaning [supplies] in it. It
hit [Vaughn] in the face and burned [his] eyes.” (ECF No. 12, p. 5 under Vaughn v. El Paso County Jail Annex et al.,
EP-19-CV-00340-KC-ATB (W.D. Tex. Dec. 23, 2019)).

On January 15, 2020, “Vaughn[’]s 2nd Motion to Supplement His Origional [sic] Complaint” was filed. (ECF No.
21 under Vaughn v. El Paso County Jail Annex et al., EP-19-CV-00340-KC-ATB (W.D. Tex. Jan. 15, 2020)). On
January 24, 2020, the Court received further correspondence from Vaughn. (ECF No. 22 under Vaughn v. El Paso
County Jail Annex et al., EP-19-CV-00340-KC-ATB (W.D. Tex. Jan. 24, 2020)). Therein, Vaughn stated that he
wished to have “all that [he] has submitted . . . voided and the court only look [at] and consi[d]er [a] new [complaint].”
(Id.). The Court construed this correspondence as a motion for leave to file an amended complaint and voluntarily

                                                            2
        Case 3:20-cv-00246-KC-ATB Document 20 Filed 01/22/21 Page 3 of 16




Vaughn attached an affidavit from inmate Andrew Healing5 in which Healing states that he

“wittnessed [sic] out the view of [his] door with [his] eyes and or ears water with bucket being

thrown on [Vaughn]” and that on November 30, Acosta “asked [Healing] for [his] bucket to use.”

(ECF No. 1, p. 34). In his Response, Vaughn “[clarifies] and states” that Acosta “asked and

received a bucket (5 gallons) from Andrew Healing[, and h]e then filled it in the shower with

water.” (ECF No. 19, p. 1).

II.      LEGAL STANDARDS

         Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal of a complaint

when a defendant shows that the plaintiff has failed to state a claim upon which relief can be


dismiss his previously filed complaints (“Motion to Amend”). Having so construed the Motion to Amend, the Court
found that the motion was deficient in that Vaughn did not attach the new amended complaint he sought to file. (ECF
No. 23 under Vaughn v. El Paso County Jail Annex et al., EP-19-CV-00340-KC-ATB (W.D. Tex. Jan. 31, 2020)).
The Court then gave Vaughn additional time to supplement his Motion to Amend with the amended complaint he
sought to file. (Id.). On February 21, 2020, Vaughn filed the supplement to his Motion to Amend consisting of a
forty-six-page amended complaint. (ECF No. 27 under Vaughn v. El Paso County Jail Annex et al., EP-19-CV-00340-
KC-ATB (W.D. Tex. May 8, 2020)). After due consideration, the Court granted Vaughn’s Motion to Amend and
directed the District Clerk’s Office to re-docket the forty-six page “supplement to Vaughn’s Motion to Amend [] as
an Amended Complaint.” (ECF No. 29 under Vaughn v. El Paso County Jail Annex et al., EP-19-CV-00340-KC-
ATB (W.D. Tex. May 8, 2020)). Thereafter, the District Clerk’s Office filed Vaughn’s Amended Complaint
(“Complaint”). (ECF No. 27 under Vaughn v. El Paso County Jail Annex et al., EP-19-CV-00340-KC-ATB (W.D.
Tex. May 8, 2020)).

In the Report and Recommendation dated May 12, 2020, this Court erred in its use of the factual allegations in the
Supplemental Complaint, although the Court notes this did not affect its findings or recommendations. See (ECF No.
30, p. 23 under Vaughn v. El Paso County Jail Annex et al., EP-19-CV-00340-KCATB (W.D. Tex. May 12, 2020))
(“Vaughn further alleges that . . . Defendant Acosta threw a bucket of mop water on him while Vaughn was sitting in
his wheelchair causing Vaughn’s eyes to burn. (ECF No. 27, p. 9) [incorrectly omitted citation (ECF No. 12, p. 5)].
As opposed to Vaughn’s allegation against Defendant Seelig, in this instance it appears that there was contact made
with Vaughn because of Defendant Acosta’s actions [of throwing water on Vaughn].”) (emphasis added). As
Defendant correctly notes in its Motion to Dismiss, Vaughn “never mention[ed] ‘mop water’ or an alleged injury
‘causing his eyes to burn’” in his Complaint, only alleging that Acosta “threw a bucket of water in [his] cell on [him]
while in [his] wheel chair [sic].” (ECF No. 18, p. 7) (citing ECF No. 1, p. 9 ⁋ 41)).

Further, in Vaughn’s Response, Vaughn alleges that Acosta “filled [the bucket] in the shower with water,” and makes
no further reference to “mop water” or if anything “burned his eyes.” (ECF No. 19, p. 1). Accordingly, the Court
finds that Vaughn has abandoned his previous factual allegations that the water in the bucket was “mop water” and
that it “burned his eyes.” (ECF No. 12 under Vaughn v. El Paso County Jail Annex et al., EP-19-CV-00340-KC-ATB
(W.D. Tex. Dec. 12, 2019)). Therefore, the Court will not consider these factual allegations in this Report and
Recommendation.
5
  As pointed out by Acosta, the Court notes that the affidavit is signed by an “Andrew Healon”, not by an Andrew
Healing as Vaughn suggested. See (ECF No. 1, p. 32, 37). In order to maintain consistency with the pleadings, the
Court will refer to this inmate as “Healing” despite the misnomer.

                                                          3
       Case 3:20-cv-00246-KC-ATB Document 20 Filed 01/22/21 Page 4 of 16




granted. “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The factual

matter contained in the complaint must allege actual facts, not legal conclusions masquerading as

facts. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555) (“Although for the purposes of a

motion to dismiss we must take all of the factual allegations in the complaint as true, we ‘are not

bound to accept as true a legal conclusion couched as a factual allegation.’”).

       To resolve a Rule 12(b)(6) motion, courts must determine “whether in the light most

favorable to the plaintiff and with every doubt resolved on his behalf, the complaint states any

valid claim for relief.” Gregson v. Zurich Am. Ins. Co., 322 F.3d 883, 885 (5th Cir. 2003) (citation

omitted). A complaint states a “plausible claim for relief” when the factual allegations contained

therein infer actual misconduct on the part of the defendant, not a “mere possibility of misconduct.”

Iqbal, 556 U.S. at 679. The complaint “‘does not need detailed factual allegations,’ but must

provide the plaintiff’s grounds for entitlement to relief—including factual allegations that when

assumed to be true ‘raise a right to relief above the speculative level.’” Cuvillier v. Taylor, 503

F.3d 397, 401 (5th Cir. 2007) (quoting Twombly, 550 U.S. at 555).

       Furthermore, pro se pleadings are reviewed under a less stringent standard than those

drafted by attorneys, and such pleadings are entitled to a liberal construction that includes all

reasonable inferences that can be drawn from them. Haines v. Kerner, 404 U.S. 519, 520–21

(1972) (per curiam). However, even a pro se complaint may not merely set forth conclusory

allegations. The pro se litigant must still set forth facts giving rise to a claim on which relief may

be granted. Johnson v. Atkins, 999 F.2d 99, 100 (5th Cir. 1993) (per curiam) (citation omitted).




                                                  4
       Case 3:20-cv-00246-KC-ATB Document 20 Filed 01/22/21 Page 5 of 16




III.   ANALYSIS

       a.      Vaughn’s Claim Against Acosta in His Official Capacity

       Acosta argues that Vaughn’s claim against him in his official capacity is “equivalent [to a]

suit[] against the governmental entit[y] that employ[s him].” (ECF no. 18, p. 4). Further, Acosta

argues that Vaughn’s Complaint “fails to plead sufficient facts to state a claim to relief that is

plausible on its face,” because it “do[es] not allege [that] any conduct was the result of an official

El Paso County policy or custom.” (Id. at p. 4-5) (internal quotes and citations omitted).

       “A claim against an officer in his official capacity is treated as a claim against the

municipality.” Jordan v. Brumfield, 687 F. App’x 408, 4015 (5th Cir. 2017); see also Kentucky v.

Graham, 473 U.S. 159, 165-66 (1985). In his Complaint, Vaughn identifies Acosta as an officer

“assigned to [the] El Paso County Jail Annex.” (ECF No. 1, p. 4). Acosta contends that El Paso

County Jail Annex officers are employed by El Paso County. (ECF No. 18, p. 4). Therefore, the

Court finds that any claims against Officer Acosta in his official capacity shall be construed as

claims against El Paso County. See generally Feliz v. El Paso County, 441 F. Supp. 3d 488, 494

n.2 (W.D. Tex. 2020).

       Assuming, arguendo, that Vaughn had named the proper defendant, El Paso County, in his

Complaint, Defendant Acosta argues that “[t]he County of El Paso should not be held liable for

Acosta’s alleged excessive-use-of-force.” (ECF No. 18, p. 4).

       Municipalities cannot be held liable under 42 U.S.C. § 1983 based upon a theory of

vicarious liability. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). “Instead, it is when

execution of a government’s policy or custom, whether made by its lawmakers or by those whose

edicts or acts may fairly be said to represent official policy, inflicts the injury that the government

as an entity is responsible under § 1983.” Id.; see Peterson v. City of Fort Worth, 588 F.3d 838,


                                                  5
       Case 3:20-cv-00246-KC-ATB Document 20 Filed 01/22/21 Page 6 of 16




847 (5th Cir. 2009) (“[A municipality] is liable only for acts directly attributable to it ‘through

some [sort of] official action or imprimatur.’”) (quoting Piotrowski v. City of Houston, 237 F.3d

567, 578 (5th Cir. 2001)). Municipality liability is “limited to acts that are, properly speaking, acts

‘of the municipality’ – that is, acts which the municipality has officially sanctioned or ordered.”

Pembaur v. City of Cincinnati, 475 U.S. 469, 480 (1986).

        Under Section 1983, municipal liability for a policy or custom claim requires proof of: (1)

a policy maker; (2) an official policy or custom; and (3) a violation of constitutional rights of which

the “moving force” is the official policy or custom. Piotrowski, 237 F.3d at 578. Furthermore,

only where a municipality adopts a policy that violates a constitutional right, or fails to adopt a

policy preventing the violation of a constitutional right “evidence[ing] a ‘deliberate indifference’

to the rights of its inhabitants[,] can such a shortcoming be properly thought of as a [municipal]

‘policy or custom’ that is actionable under § 1983.” City of Canton v. Harris, 489 U.S. 378, 389

(1989). Therefore, to establish municipal liability, a plaintiff must establish both municipal

causation and culpability. See Snyder v. Trepagnier, 142 F.3d 791, 795-96 (5th Cir. 1998)

(“Plaintiffs seeking to win under this theory must first prove a direct causal link between the

municipal policy and the constitutional deprivation; they then must establish that the city

consciously enacted a policy reflecting ‘deliberate indifference’ to the constitutional rights of its

citizens.”).

        Moreover, there are multiple ways in which a custom or policy can be found to exist. First,

a custom or policy can stem from a single act by an official with final policymaking authority. See

Pembaur, 475 U.S. at 481-83 (establishing that isolated actions or decisions by a municipal

policymaker with “final policymaking authority” may create municipal liability). Second, the

custom or policy can also be a policy statement formally announced by an official policymaker.



                                                  6
       Case 3:20-cv-00246-KC-ATB Document 20 Filed 01/22/21 Page 7 of 16




See Zarnow v. City of Wichita Falls, 614 F.3d 161, 168 (5th Cir. 2010) (citing Webster v. City of

Houston, 735 F.2d 838, 841 (5th Cir. 1984) (en banc) (per curiam)). Finally, a custom or policy

can also be demonstrated through a “persistent[,] widespread practice of [municipal] officials or

employees, which, although not authorized by officially adopted and promulgated policy, is so

common and well settled as to constitute a custom that fairly represents municipal policy.”

Zarnow, 614 F.3d at 168; see Webster, 735 F.2d at 841. “For a custom or practice to be considered

a de facto policy, however, a plaintiff must allege facts ‘showing a pattern of abuses that transcends

the error made in a single case.’” Lozano v. Ortega, No. EP-14-CV-239-KC, 2014 WL 6611595,

at *15 (W.D. Tex. Nov. 19, 2014) (quoting Piotrowski, 237 F.3d at 582).                   “[I]solated

unconstitutional actions by municipal employees will almost never trigger liability.” Piotrowski,

237 F.3d at 578.

       Vaughn’s Complaint fails to allege the existence of an official policy adopted by El Paso

County or the El Paso County Jail Annex. A plaintiff seeking to establish municipal liability under

Monell based upon an official policy “may point to a policy statement formally announced by an

official policymaker.” Zarnow, 614 F.3d at 168. In his Complaint, Vaughn makes no such

allegation. Accordingly, the Court finds that Vaughn has not alleged the existence of an official

policy “announced by an official policymaker.” Id.

       Further, the Court finds that Vaughn has failed to allege the existence of a custom within

the El Paso County Jail Annex. Rather than relying on an official policy, a “plaintiff may

demonstrate a ‘persistent widespread practice of city officials or employees, which, although not

authorized by officially adopted and promulgated policy, is so common and well settled as to

constitute a custom that fairly represents the municipal policy.’” Id. (quoting Webster, 735 F.2d

at 841). However, “to plead a practice so persistent and widespread as to practically have the force



                                                  7
       Case 3:20-cv-00246-KC-ATB Document 20 Filed 01/22/21 Page 8 of 16




of law, a plaintiff must do more than describe the incident that gave rise to his injury.” Peña v.

City of Rio Grande City, 879 F.3d 613, 622 (5th Cir. 2018) (internal quotes and citation omitted).

       In Peña v. City of Rio Grande City, “the only ‘specific fact’ in the complaint [was] the

single incident in which Peña was involved.” Id. The Fifth Circuit held that the plaintiff’s

allegations were “conclusional and utterly devoid of factual enhancements.” Id. (quotation marks

omitted). Similar to Peña, Vaughn’s Complaint is devoid of any facts other than those relating to

the two isolated incidents which gave rise to his alleged injuries involving Acosta and Officer

(Unknown) Anaya. However, “‘[i]solated violations are not the persistent, often repeated constant

violations that constitute custom and policy’ as required for municipal section 1983 liability.”

Campbell v. City of San Antonio, 43 F.3d 973, 977 (5th Cir. 1995) (quoting Bennet v. City of

Slidell, 728 F.2d 762, 768 n.3 (5th Cir. 1984)). Therefore, the Court finds that Vaughn has failed

to allege a custom in his Complaint sufficient to establish municipal liability under Monell.

       The Court also finds that Vaughn’s allegations contained in his Complaint do not allege

the existence of a policymaker, as required to establish municipal liability. In Peña, the Fifth

Circuit explained that “because the identity of the policymaker is a legal question, courts should

not ‘grant motions to dismiss for failing to plead [a] specific identity.’ Rather, ‘the complaint need

only allege facts that show an official policy, promulgated or ratified by the policymaker, under

which the municipality is said to be liable.’” Peña, 879 F.3d at 622-23. (quoting Groden v. City

of Dallas, 826 F.3d 280, 284 (5th Cir. 2016)). The Fifth Circuit then held that the “complaint

invite[d] no more than speculation that any particular policymaker, be it the chief of police or the

city commissioner, knew about the alleged custom” and found that the plaintiff had failed to allege

a policymaker. Id. at 622. Just as in Peña, Vaughn’s Complaint does not suggest the existence of

a policymaker. Therefore, the Court finds that Vaughn has not named the proper defendant for a



                                                  8
       Case 3:20-cv-00246-KC-ATB Document 20 Filed 01/22/21 Page 9 of 16




municipal liability claim and that Vaughn has failed to state a claim for municipal liability.

Accordingly, the Court recommends that Acosta’s Motion to Dismiss Vaughn’s claims against

Acosta in his official capacity be granted.

        b.      Vaughn’s Claim Against Acosta in His Individual Capacity

        Defendant Acosta argues that Vaughn’s “claim against Acosta in his individual capacity

should be dismissed because Acosta is entitled to qualified immunity.” (ECF No. 18, p. 6).

        Qualified immunity protects “state officials from money damages unless a plaintiff pleads

facts showing (1) that the official violated a statutory or constitutional right, and (2) that the right

was clearly established at the time of the challenged conduct.” Jackson v. City of Hearne, Texas,

959 F.3d 194, 200 (5th Cir. 2020) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)).

“[L]ower courts have discretion to decide which of the two prongs of [the qualified immunity]

analysis to tackle first.” Jackson, 959 F.3d at 200 (quoting Ashcroft, 563 U.S. at 735). “The

plaintiff has the burden of establishing a constitutional violation and overcoming a [qualified

immunity] defense.” Jackson, 959 F.3d at 201 (citing McClendon v. City of Columbia, 305 F.3d

314, 323 (5th Cir. 2002) (en blanc) (per curiam)). To meet this burden, “the plaintiff ‘must plead

specific facts that both allow the court to draw the reasonable inference that the defendant is liable

for the harm he has alleged and that defeat a [qualified immunity] defense with equal specificity.’”

Jackson, 959 F.3d at 201 (quoting Backe v. LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012)). “To be

clearly established, a right must be sufficiently clear that every reasonable official would have

understood that what he is doing violates that right. In other words, existing precedent must have

placed the statutory or constitutional question beyond debate.” Jackson, 959 F.3d at 200-01

(internal citation omitted) (quoting Reichle v. Howards, 566 U.S. 658, 664 (2012)).




                                                   9
         Case 3:20-cv-00246-KC-ATB Document 20 Filed 01/22/21 Page 10 of 16




           Here, Vaughn alleges Acosta inflicted cruel and unusual punishment upon him through the

use of excessive force. Specifically, Vaughn alleges that Officer Acosta asked another inmate for

his five-gallon bucket, filled that bucket in the shower with water, and “threw” the water on

Vaughn “while in [his] wheel chair [sic].” (ECF No. 1, p. 9, 34); (ECF No. 19, p. 1). Defendant

Acosta alleges that “Vaughn’s pleadings are not enough to show how any alleged action by Acosta

violated a clearly established [c]onstitutional right and how [Acosta’s]6 actions were objectively

unreasonable.” (ECF No. 18, p. 8).

           1.       Acosta did not Violate Vaughn’s Fourteenth Amendment Right to be Free from
                    the Use of Excessive Force

           Pretrial detainees have a constitutional right under the Fourteenth Amendment’s Due

Process Clause to be free from the use of excessive force. Kingsley v. Hendrickson, 576 U.S. 389,

402 (2015). The Supreme Court has held that “the Due Process Clause protects a pretrial detainee

from the use of excessive force that amounts to punishment.” Kingsley, 576 U.S. at 397 (quoting

Graham v. Connor, 490 U.S. 386, 395, n.10 (1989)). “[I]n the absence of an expressed intent to

punish, a pretrial detainee can nevertheless prevail by showing that the actions are not ‘rationally

related to a legitimate nonpunitive governmental purpose’ or that the actions ‘appear excessive in

relation to that purpose.’” Id. at 398 (quoting Bell v. Wolfish, 441 U.S. 520, 561 (1979)).

           Vaughn’s Complaint here does not allege any facts that indicate above a speculative level

that Acosta acted with punitive intent. While Vaughn alleges facts against Officer (Unknown)

Anaya from which the Court can infer punitive intent, Vaughn’s allegations against Acosta provide

minimal details about the alleged incident. Compare (ECF No. 1, p. 10) (“[O]fficers Anaya and

[unknown] came to [Vaughn’s] door. Officer told [Vaughn] we[’]re coming in to f*ck you up.”),

with (ECF No. 1, p. 9) (“Officer Acosta . . . threw a bucket of water in my cell on me while in my


6
    Although Defendant refers to “Anaya” here, the Court assumes that Defendant intended to refer to “Acosta.”

                                                          10
       Case 3:20-cv-00246-KC-ATB Document 20 Filed 01/22/21 Page 11 of 16




wheel chair [sic]. Before this he asked inmate Andrew Healing for his bucket.”). Accordingly,

the Court finds that Vaughn has failed to plead sufficient factual allegations for the Court to

reasonably infer whether Acosta had any punitive intent towards Vaughn.

       To prove an excessive force claim absent the expressed intent to punish, “a pretrial detainee

must show only that the force purposefully and knowingly used against him was objectively

unreasonable.” Kingsley, 576 U.S. at 396–97. “[O]bjective reasonableness turns on the ‘facts and

circumstances of each particular case.’” Id. at 397 (quoting Graham v. Connor, 490 U.S. at 396).

A court must assess the reasonableness of the force used “from the perspective and with the

knowledge of the defendant officer” and with “deference to policies and practices needed to

maintain order and institutional security.”       Id. at 399–400.     In determining the objective

reasonableness of an officer’s use of force, a court should consider the following nonexclusive

Kingsley factors: (1) “the relationship between the need for the use of force and the amount of

force used;” (2) “the extent of the plaintiff’s injury;” (3) “any effort made by the officer to temper

or limit the amount of force;” (4) “the severity of the security problem at issue;” (5) “the threat

reasonably perceived by the officer;” and (6) “whether the plaintiff was actively resisting.” Id. at

397.

       Balancing the factors provided in Kingsley, the Court finds that the factual circumstances

weigh in favor of Acosta’s assertion that his actions were objectively reasonable. Weighing the

extent of Vaughn’s injury and any effort made by Acosta to limit the amount of force used, the

Court notes that Vaughn was subjected to a minor, one-time use of force by Acosta where Acosta’s

conduct was very brief and caused Vaughn no physical injuries. See, e.g., Andrew v. St. Tammany

Parish Prison, CA No. 15-2105, 2016 WL 447680, at *11 (E.D. La. Jan. 15, 2016) (applying the

Kingsley factors, the court held that the plaintiff prisoner failed to state a claim when plaintiff was



                                                  11
      Case 3:20-cv-00246-KC-ATB Document 20 Filed 01/22/21 Page 12 of 16




“subjected to a minor, one-time use of force . . . [, and] the deputy’s conduct was very brief and

caused plaintiff no physical injuries.”).

        Even though Vaughn argues that Acosta’s actions amounted to “agervated [sic] assault”

(ECF No. 19, p. 1), because he was in a wheelchair and did not resist when Acosta threw water on

him, the Court recognizes that “the constitutional floor against excessive force is not consonant

with common-law assault.” Hanson v. Madison County Detention Center, 736 F. App’x 521, 530

(6th Cir. 2018); see also Jackson v. Buckman, 756 F.3d 1060, 1068 (8th Cir. 2014) (“Even though

such a trivial use of force may be cognizable under state tort law, ‘the Fourteenth Amendment is

not a font of tort law to be superimposed upon whatever systems may already be administered by

the States.’”) (quoting Cnty. Of Sacramento v. Lewis, 523 U.S. 833, 848 (1998)) (internal quotes

omitted). Therefore, even when a prisoner “does not actively resist, the use of force must cross

the constitutional line. Hanson, 736 F. App’x at 530 (emphasis added).

        Although the facts alleged in Vaughn’s Complaint suggest that Vaughn was not actively

resisting nor a threat to Acosta’s safety, “it is clear [regarding the need for the application of force]

that the use of force is permissible in a variety of situations, not only when it is necessary to protect

oneself from an imminent physical attack by an inmate.” Brown v. Gusman, CA No. 15-1491-

DEK, 2015 WL 6827260, at *5 (E.D. La. Nov. 6, 2015). “For example, the use of force is also

appropriate when necessary to control a ‘recalcitrant inmate.’” Brown, 2015 WL 6827260, at *5

(citing Jones v. Shields, 207 F.3d 491, 496 (8th Cir. 2000)).

        Vaughn’s Complaint provides evidence that Acosta may have viewed Vaughn as a

“recalcitrant inmate.” In separate incidences, Vaughn admits to flooding his cell because he did

not get “[his] PM snack or [his] milk [that he] was suppose[d] to get with [his dinner]” and to

breaking a phone in order to see a “corporal and get medical attention.” (ECF No. 1, p. 10-11).



                                                   12
      Case 3:20-cv-00246-KC-ATB Document 20 Filed 01/22/21 Page 13 of 16




Further, according to the affidavit of inmate Andrew Healing, Vaughn “broke a tooth on [the same

day Acosta threw the bucket of water on Vaughn] . . . from what appeared to be a rock,” and

Healing saw “[Vaughn’s] tooth in the bottom row of his left side split in half bleeding with [what

Healing thinks] was the nerve hanging out.” (ECF No. 1, p. 34-35). In his Motion, Acosta argues

that “whatever force Acosta used . . . was possibly used in a failed attempt to tend to Vaughn’s

broken tooth by pouring water over it.” (ECF No. 18, p. 8). In sum, considering Vaughn’s past

violent responses to issues regarding the meals provided to him, the Court finds that the limited

amount of force used, in relation to the need for the use of force, was not substantially more force

than needed given the circumstances. Accordingly, the Court finds that Acosta throwing a single

bucket of water on Vaughn, which resulted in no injuries to Vaughn, was not objectively

unreasonable.

       Furthermore, the Fifth Circuit has held that “a de minimis quantum of force is not actionable

under the Due Process Clause.” Jackson v. Buckman, 746 F.3d 1060, 1068 (8th Cir. 2014); see

also Bell, 441 U.S. at 539 n.21 (“There is, of course, a de minimis level of imposition with which

the Constitution is not concerned.”) (quoting Ingraham v. Wright, 430 U.S. 651, 674 (1977)). The

Court has found no prior precedent to suggest that Acosta throwing water on Vaughn, without any

resulting injury, was more than a de minimis level of force. See, e.g., Jackson v. Culbertson, 984

F.2d 699, 700 (5th Cir. 1993) (“Because he suffered no injury, we find that the spraying of Jackson

with the fire extinguisher was a de minimis use of physical force and was not repugnant to the

conscience of mankind.”); see also Young v. Allen, No. 6:11-cv-596, 2012 U.S. Dist. LEXIS

49529, at *9 (E.D. Tex. 2012) (Eighth Amendment excessive use of force case where “[the

officer’s] actions in throwing a pitcher of water on [the plaintiff inmate], while unnecessary and

un-called for, [did] not amount to anything more than a de minimis use of force. [The inmate] did



                                                13
      Case 3:20-cv-00246-KC-ATB Document 20 Filed 01/22/21 Page 14 of 16




not allege, nor [did] the medical records show, that he suffered any injury at all as a result of the

incident.”). Like Culbertson and Young, Vaughn alleges no injury from Acosta’s actions. See

(ECF No. 1). Further, the only physical contact Acosta made with Vaughn was through the shower

water from the bucket. (Id. at p. 9); (ECF No. 19, p. 1). Therefore, the Court finds that a single

incident of Acosta throwing one bucket of water on Vaughn does not establish a more than a de

minimis use of force.

       In sum, Vaughn’s Complaint fails to plead sufficient facts for the Court to infer either that

Acosta had punitive intent or that he used more than a de minimis level of force. Accordingly, the

Court finds that Vaughn has failed to plead that Acosta’s actions were an objectively unreasonable

use of force that amounted to punishment of a pretrial detainee.

       2.      Acosta Did Not Violate Any Clearly Established Constitutional Right

       Assuming, arguendo, that Acosta throwing water on Vaughn was objectively

unreasonable, the court finds that Vaughn failed to meet his burden of establishing that Acosta

violated a “clearly established” constitutional right. Vaughn’s Complaint only alleges that Acosta

“threw a bucket of water in [Vaughn’s] cell on [Vaughn] while in [his] wheel chair [sic].” (ECF

No. 1, p.9). As discussed above, the Court has found no prior precedent where a court, weighing

the Kingsley factors, found factual circumstances similar to Vaughn’s allegations against Acosta

to be a violation of a constitutional right. See, e.g., Culbertson, 984 F.2d at 700 (pre-Kingsley

decision finding that spraying a pretrial detainee with a fire extinguisher was not excessive force

nor “repugnant to the conscience of mankind.”); Young, 2012 U.S. Dist. LEXIS 49529, at *9

(Eighth Amendment excessive use of force case where court found that throwing a pitcher of water

on an inmate who suffered no injuries, “while unnecessary and un-called for,” did not amount to

excessive force).



                                                 14
      Case 3:20-cv-00246-KC-ATB Document 20 Filed 01/22/21 Page 15 of 16




       Absent prior judicial precedent, “extreme circumstances” or “particularly egregious facts”

allow a court to find that “any reasonable officer should [] realize[] that [a defendant’s actions]

offended the Constitution.” Taylor v. Riojas, 141 S. Ct. 52, 53-54 (2020). In Taylor v. Riojas, an

inmate was confined in one cell that was “covered, nearly floor to ceiling, in massive amounts of

feces: all over the floor, the ceiling, the window, the walls, and even packed inside the water

faucet” and then subsequently confined in a second cell that was “frigidly cold . . . [, without a

bunk, and], equipped with only a clogged drain in the floor to dispose of bodily wastes” such that

the inmate “was left to sleep naked in the sewage.” Id. at 53 (internal quotes omitted). The

Supreme Court held in Taylor that “no reasonable correctional officer could conclude, under the

extreme circumstances of this case,” that confining an inmate in a cell with “such deplorably

unsanitary conditions for such an extended period of time” was “constitutionally permissible.” Id.

       Here, Acosta’s actions are distinguishable from Taylor. No reasonable officer would

equate a one-time throwing of water on a prisoner with confining a prisoner for days in feces and

sewage. Vaughn’s factual allegations do not present “extreme circumstances” or “particularly

egregious facts” such that the Court would find that “any reasonable officer should have realized

that [Acosta’s actions] offended the Constitution.” Taylor, 141 S. Ct. at 53-54.

       Accordingly, the Court here finds that Vaughn’s factual allegations, standing alone, do not

make it “sufficiently clear” that “every reasonable official would have understood that [throwing

water on a pretrial detainee in his wheelchair who is in pain] violates [a constitutional] right.”

Jackson v. City of Hearne, Texas, 959 F.3d at 200 (quoting Reichle, 566 U.S. at 664).

       3.       Conclusion

       In sum, the Court finds that Vaughn has failed to plead that Acosta’s actions were an

objectively unreasonable use of force that amounted to punishment of a pretrial detainee. Further,



                                                15
       Case 3:20-cv-00246-KC-ATB Document 20 Filed 01/22/21 Page 16 of 16




the Court finds that Vaughn failed to meet his burden to overcome Acosta’s qualified immunity

defense against the claim that Acosta violated a clearly established constitutional right.

Accordingly, the Court recommends that Acosta’s Motion to Dismiss Vaughn’s claims against

Acosta in his individual capacity be granted.

IV.    CONCLUSION

       Based on the aforementioned reasons, the Court RECOMMENDS that:

   •   Defendant’s Motion to Dismiss Vaughn’s claim against Acosta in his official capacity be

       GRANTED; and

   •   Defendant’s Motion to Dismiss Vaughn’s claim against Acosta in his individual capacity

       be GRANTED.

       SIGNED and ENTERED this 22nd day of January, 2021.




                                                ANNE T. BERTON
                                                UNITED STATES MAGISTRATE JUDGE




                                                 16
